DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed April 18, 2022. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Waters, (Reg. No. 53749) on June 6, 2022.

4.	Claims 1, 7-8, and 14-15 (Renumbered 1-5) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ur et al is cited for teaching creation of test plans. Briand et al is cited for teaching Automating Impact Analysis and Regression Test Selection Based on UML Designs.
. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently amended) A method for identifying optimal tests, the method comprising:
defining functional coverage by a test suite based on a functional coverage model of a System Under Test (SUT), wherein the test suite comprises a plurality of tests, wherein the functional coverage model comprises a plurality of attributes, each of the plurality of attributes having a set of possible values and wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite;
determining a subset of the possible combinations of values, wherein the subset is characterized in covering 
selecting a subset of the plurality of tests, wherein the selected subset of the plurality of tests is operative to cover the determined subset of the possible combinations of values;
generating a plurality of trees to graphically represent whether or not all of the possible combinations of values of the attributes from the functional coverage model are tested by the selected subset of the plurality of tests, each tree being a binary decision diagram that represents a source code path in the SUT executed by a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents a combination of values potentially used to execute the test, wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for the plurality of attributes when executing the test, a path being a set of edges from ;
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using data mining, statistical analysis, predictive analysis, data modeling, and machine-learning algorithms, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities; and
identifying an optimal binary decision diagram from the subset of the plurality of binary decision diagrams to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of binary decision diagrams
.
2.	(Canceled) 
8.	(Currently amended) A system for identifying optimal tests, the system comprising:
a memory having computer-readable instructions; and
one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising:
instructions for defining functional coverage by a test suite based on a functional coverage model of a System Under Test (SUT), wherein the test suite comprises a plurality of tests, wherein the functional coverage model comprises a plurality of attributes, each of the plurality of attributes having a set of possible values and wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite;
instructions for determining a subset of the possible combinations of values, wherein the subset is characterized in covering 
instructions for selecting a subset of the plurality of tests, wherein the selected subset of the plurality of tests is operative to cover the determined subset of the possible combinations of values;
instructions for generating a plurality of trees to graphically represent whether or not all of the possible combinations of values of the attributes from the functional coverage model are tested by the selected subset of the plurality of tests, each tree being a binary decision diagram that represents a source code path in the SUT executed by a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents a combination of values potentially used to execute the test, wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for the plurality of attributes when executing the test, a path being a set of edges from ;
instructions for analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using  data mining, statistical analysis, predictive analysis, data modeling, and machine-learning algorithms, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities; and
instructions for identifying an optimal binary decision diagram from the subset of the plurality of binary decision diagrams to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of binary decision diagrams
.
9.	(Canceled)
15.	(Currently amended) A computer-program product for identifying optimal tests, the computer-program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
defining functional coverage by a test suite based on a functional coverage model of a System Under Test (SUT), wherein the test suite comprises a plurality of tests, wherein the functional coverage model comprises a plurality of attributes, each of the plurality of attributes having a set of possible values and wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite;
determining a subset of the possible combinations of values, wherein the subset is characterized in covering 
selecting a subset of the plurality of tests, wherein the selected subset of the plurality of tests is operative to cover the determined subset of the possible combinations of values;
generating a plurality of trees to graphically represent whether or not all of the possible combinations of values of the attributes from the functional coverage model are tested by the selected subset of the plurality of tests, each tree being a binary decision diagram that represents a source code path in the SUT executed by a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents a combination of values potentially used to execute the test, wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for the plurality of attributes when executing the test, a path being a set of edges from ;
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using  data mining, statistical analysis, predictive analysis, data modeling, and machine-learning algorithms, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities; and
identifying an optimal binary decision diagram from the subset of the plurality of binary decision diagrams to achieve an objective of the test suite based on the analyzed complexity of the generated plurality of binary decision diagrams
.
16.	(Canceled)

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“generating a plurality of trees to graphically represent whether or not all of the possible combinations of values of the attributes from the functional coverage model are tested by the selected subset of the plurality of tests, each tree being a binary decision diagram that represents a source code path in the SUT executed by a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents a combination of values potentially used to execute the test, wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for the plurality of attributes when executing the test, a path being a set of edges from ;
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using data mining, statistical analysis, predictive analysis, data modeling, and machine-learning algorithms, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“instructions for generating a plurality of trees to graphically represent whether or not all of the possible combinations of values of the attributes from the functional coverage model are tested by the selected subset of the plurality of tests, each tree being a binary decision diagram that represents a source code path in the SUT executed by a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents a combination of values potentially used to execute the test, wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for the plurality of attributes when executing the test, a path being a set of edges from ;
instructions for analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using  data mining, statistical analysis, predictive analysis, data modeling, and machine-learning algorithms, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities;”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“generating a plurality of trees to graphically represent whether or not all of the possible combinations of values of the attributes from the functional coverage model are tested by the selected subset of the plurality of tests, each tree being a binary decision diagram that represents a source code path in the SUT executed by a test from the selected subset of the plurality of tests, wherein each binary decision diagram represents a combination of values potentially used to execute the test, wherein each node in each binary decision diagram represents an attribute, each edge from a node represents a value assigned to the attribute, and wherein each path in each binary decision diagram indicates a distinct combination of values potentially used for the plurality of attributes when executing the test, a path being a set of edges from ;
analyzing a complexity of the generated plurality of binary decision diagrams based on user-specified criteria, wherein the complexity of the generated plurality of trees is analyzed using  data mining, statistical analysis, predictive analysis, data modeling, and machine-learning algorithms, and wherein analyzing the complexity further comprises analyzing a shape, depth, breadth, total number of edges, total number of nodes of each of the plurality of trees, wherein the different order of the nodes in the binary decision diagrams result in differing complexities;" 
as recited in independent claim 15.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/spe, art unit 2192/2194